Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Daa et al (EP 3406441) in view of Baldwin et al (US 2016/0185025).
For claims 1 and 9, Ben-Daa et al teach a method of forming a multilayer structure comprising: coextruding: a foam layer comprising: at least one of polypropylene and polyethylene; a chemical foaming agent; a crosslinking agent; and a film layer on a side of the foam layer, the film layer comprising: 0.1-2 wt.% of a crosslinking agent; irradiating the coextruded layers with ionizing radiation; and foaming the irradiated, coextruded layers (claim 1, [0005], [0068], [0077]).
Ben-Daa et al do not teach the film layer comprising at least 90 wt.% of at least one of polypropylene and polyethylene.
However, in the same field of endeavor pertaining to multilayer polyolefin foam structures, Baldwin et al teach the film layer comprising at least 90 wt.% of at least one of polypropylene and polyethylene ([0011], claim 1, Example 1 - Examiner notes that the film layer includes 100 wt% AdflexTM Q100F and is identical to the film layer of Example 2 of the instant application and as such includes at least 90 wt.% of at least one of polypropylene and polyethylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldwin et al with those of Ben-Daa et al by alternatively using Baldwin et al’s film layer of at least 90 wt.% of at least one of polypropylene and polyethylene for Ben-Daa et al’s cap layer in order to produce automotive interior trim normally made by laminating a film to the foam as suggested by Baldwin et al ([0007]).
For claims 2-3, Ben-Daa et al teach the foam layer comprises polypropylene with a melt flow index of 0.1-25 grams per 10 minutes at 230°C; and the foam layer comprises polyethylene with a melt flow index of 0.1-25 grams per 10 minutes at 190°C ([0051]).
For claims 4-8 and 18-20, Ben-Daa et al teach the foam layer comprises 0.5-5 wt.% crosslinking agent ([0077]); the chemical foaming agent comprises azodicarbonamide (claim 8); the foam layer comprises polypropylene and polyethylene ([0005]); the foam layer comprises at least 75 wt.% of at least one of polypropylene and polyethylene ([0023]); and the foam layer comprises 5-10 wt.% of the chemical foaming agent ([0061]).
For claims 10-17, Ben-Daa et al teach the ionizing radiation is selected from the group consisting of alpha, beta (electron), x-ray, gamma, or neutron (claim 10); the coextruded structure is irradiated up to 4 separate times (claim 11); the ionizing radiation is an electron beam with an acceleration voltage of 200-1500 kV; an absorbed electron dosage is 10-500 kGy (claim 12); the ionizing radiation crosslinks the extruded structure to a crosslinking degree of 20-75% (claim 13); foaming comprises heating the irradiated structure with molten salt (claim 14); the multilayer foam structure has a density of 20-250 kg/m3; and the multilayer foam structure has a thickness of 0.2-50 mm (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743